FILED
                             NOT FOR PUBLICATION
                                                                                OCT 6 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MARLON GEOVANNY GUTIERREZ                        Nos. 17-72632
HERNANDEZ; KAREN YAMILET                              18-71365
DIAZ NAVARRO; JASON RICARDO
GOMEZ DIAZ; ONEYDA MARISOL                       Agency Nos.         A208-311-508
GOMEZ DIAZ; BRITANY DAYANARA                                         A208-310-232
GUTIERREZ DIAZ,                                                      A208-310-233
                                                                     A208-310-238
              Petitioners,                                           A208-310-239

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted October 2, 2020**
                               San Francisco, California

Before: HAWKINS, GRABER, and BYBEE, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Petitioners are romantic partners and three minor children who are all

natives and citizens of Honduras. Petitioners have filed two petitions for review.

The first petition seeks review of the Board of Immigration Appeals’ (BIA) denial

of their claims for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). The second petition seeks review of the

BIA’s denial of their motion to reopen removal proceedings based on a claim of

ineffective assistance of counsel. We consolidated the two petitions and review

them together.

      We have jurisdiction under 8 U.S.C. § 1252. We will uphold the denial of

asylum, withholding of removal, and CAT claims unless the record “compels a

contrary conclusion.” Arteaga v. Mukasey, 511 F.3d 940, 944 (9th Cir. 2007). We

review the denial of a motion to reopen removal proceedings for abuse of

discretion. Agonafer v. Sessions, 859 F.3d 1198, 1203 (9th Cir. 2017). We deny

both petitions.

      1. Substantial evidence supports the denial of asylum, withholding of

removal, and CAT relief. Specifically, substantial evidence supports the BIA’s

conclusion that, under the standards applicable to asylum (“one central reason”)

and to withholding of removal (“a reason”) for demonstrating a nexus between

harm and a protected ground, Barajas-Romero v. Lynch, 846 F.3d 351, 356–60


                                          2
(9th Cir. 2017), the violence Petitioners suffered was on account of an intra-family

conflict and not on account of a protected ground. Applying the applicable legal

standard set out in Barajas-Romero, the BIA determined that this dispute arose out

of the Petitioners’ refusal to allow their daughter to spend time at her aunt’s home

because the aunt was romantically involved with a member of a criminal gang.

Feeling slighted, the aunt enlisted several alleged members of the gang to torment

Petitioners. Accordingly, the BIA permissibly held that the dispute was personal

in nature.

      Substantial evidence also supports the denial of CAT relief, because

Petitioner failed to establish that it is “more likely than not that a government

official or person acting in an official capacity would torture [the Petitioners] or aid

or acquiesce in [their] torture by others.” Wakkary v. Holder, 558 F.3d 1049,

1067–68 (9th Cir. 2009) (internal quotation marks omitted). Specifically,

substantial evidence supports the BIA’s determination that the Honduran

government would not sanction gang violence if Petitioners returned. Police took a

report and investigated Petitioners’ complaints related to the gang, they issued a

restraining order against the children’s aunt and her friend who were both

associated with the gang, and the court scheduled a hearing to determine whether

the aunt was guilty of a criminal offense. Although the police required Petitioners


                                            3
to serve the restraining order, the Agency permissibly found that, on balance, the

police and local courts were willing to help Petitioners avoid further violence.

Unlike in J.R. v. Barr, No. 18-72812, 2020 WL 5494320, at *4–5 (9th Cir. Sept.

11, 2020), the government here did not withdraw its protection of Petitioners or

otherwise demonstrate an inability to control the gang.

      2. The BIA did not abuse its discretion when it denied Petitioners’ motion to

reopen. Petitioners argue that they received ineffective assistance of counsel

because their lawyer defined the proposed particular social group as “individuals

who refuse to be threatened or harmed by gang members and as a result they are

relentlessly targeted.” Petitioners are correct that the lawyer’s proffered social

group was doomed from the start because the group was “defined exclusively by

the fact that it is targeted for persecution.” Matter of C-A-, 23 I. & N. Dec. 951,

960 (BIA 2006) (quoting UNHCR Guidelines, ¶ 2) (emphasis omitted); see also

Diaz-Reynoso v. Barr, 968 F.3d 1070, 1076 (9th Cir. 2020). Petitioners argue that

their lawyer should have defined the group as “witnesses willing to testify or have

testified against gang members and their affiliates, and family relationship.”

      But Petitioners suffered no prejudice. To demonstrate prejudice, Petitioners

must show that the outcome of their proceedings would have been different had




                                           4
their attorney presented a different social group. Salazar-Gonzalez v. Lynch, 798

F.3d 917, 922 (9th Cir. 2015).

      Witnesses who testify against criminal gang members may constitute a

cognizable social group. Henriquez-Rivas v. Holder, 707 F.3d 1081, 1092–93 (9th

Cir. 2013) (en banc). But Petitioners did not actually testify against any gang

members before fleeing Honduras. And had they testified, their testimony would

have related to a restraining order against the children’s aunt and her friend.

Neither the aunt nor the friend was a gang member. Any potential testimony

would have been only tangentially related to gang activity. Accordingly, the BIA

did not abuse its discretion in denying Petitioners’ motion to reopen.

      The Attorney General’s decision in Matter of L-E-A-, 27 I. & N. Dec. 581

(U.S. Att’y Gen. 2019), does not change the outcome. There, the Attorney General

concluded that, although some family or clan groups may satisfy the fact-intensive

“particular social group” analysis, most family units cannot because “most nuclear

families are not inherently socially distinct.” Id. at *589. But, here, the BIA

permissibly found that a personal dispute—not membership in a family or

opposition to gangs—motivated the alleged persecution.

      Petitions DENIED.




                                           5